BIJUR, J.
-1 concur for reversal. In addition to the reasons ■ set forth by Mr. Justice LEHMAN, it must be noted that, even if the “advances” were to be repaid only out of a fund (i. e., premiums) to be created from insurance obtained by the defendants, they agreed to provide that fund by way of premiums on $75,000 worth of insurance within the first three months. Their failure to do so entitled the plaintiff to a recovery.
Judgment in each case reversed, and a new trial ordered, with costs to the-appellant to abide the event.